DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20090258241 (Shiraishi) in view of JP 2011001452 (Sawada) and in view of the evidence given by Chemical Book (https://www.chemicalbook.com/ChemicalProductProperty_EN_CB1227893.htm ).
Re claims 1-2 and 4-5, Sawada discloses a conductive material such as gold particle (0037-0039) deposited on a material having anion exchange ability (0071) which is deposited on a substrate (0128) where the substrate includes polycarbonate (0130) which would necessarily be transparent. This is then coated with adhesive and protective layer (0144). Therefore, Shiraishi discloses protective layer (corresponding to claimed substrate), adhesive layer, conductive layer comprising gold particles, anion exchange layer, and substrate (corresponding to transparent film layer).  Given that the gold particles are disposed on the anion exchange layer, there would necessarily be some degree of embedding of the particles in the anion exchange layer.  
However, while Shiraishi discloses the anion exchange layer comprises an acrylic resin, Shiraishi does not disclose the transparent ion-exchange resin as presently claimed or the distance between the Hansen solubility parameter value of the transparent ion-exchange resin and a HSP value of the transparent film as presently claimed.  
Sawada discloses a conductive composition comprising an acrylic polymer produced by polymerizing a (meth)acrylic acid ester such as butyl methacrylate with another monomer such as vinyl benzoic acid (0029, 0034, 0045) where the acrylic resin is used from the viewpoint of handleability, coatability, and flexibility (0026). Given that the resin is identical to that presently claimed, it would inherently be transparent.  
In light of the above, it would have been obvious to one of ordinary skill in the art to use vinyl benzoic acid-butyl methacrylate polymer disclosed by Sawada as the acrylic resin in Shiraishi in order to produce anion exchange layer with good handleability, coatability, and flexibility.
Given that Shiraishi in view of Sawada disclose transparent ion exchange resin identical to that presently claimed and transparent film layer identical to that used in the present invention (polycarbonate), it is clear that the distance between the Hansen solubility parameter value of the transparent ion-exchange resin and a HSP value of the transparent film would inherently meet that presently claimed.
Re claim 3, as evidenced by Chemical Book, vinyl benzoic acid has a density of 1.3g/cc and a molecular weight of 148.16. Therefore, the density of the vinyl benzoic acid is 8.8 mol/L (1.3 g/cc *1 mol/148.16 g*1000 cm3/L).
In view of the forgoing, the above claims have failed to be patently distinguishable over prior art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2014126135 A1 discloses a similar structure but not exact see metal layer having a discontinuous metal layer, the conductivity of the metal layer is reduced (surface resistance is increased), and radio wave permeability is improved (radio wave shielding property is deteriorated). Here, the term “discontinuous” means that the metal layer has an island-like structure or a minute independent layer, and each metal layer is in a physically or electrically non-contact state. The shape of the independent metal layer is not particularly limited, but a gap between discontinuous metal layers is narrow (the area of the portion without the metal layer is small) and is in a physically or electrically non-contact state. The thickness is preferably 5 to 30 nm.  However, the present claims require the discontinuous layer to be between the ion-exchange layer and the adhesive layer so it would have to be between 3 and 4 in the WO reference to meet the claim. And the dielectric layer is not an “ion exchange” layer as claimed.
WO-2010084733-A1 discloses a radio wave transmission mold but not the present claims that require the layers in the order as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am  4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMRA L. DICUS/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        

TAMRA L. DICUS
Primary Examiner
Art Unit 1787